Citation Nr: 0909267	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-29 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the 
U.S. Marine Corps from November 2001 through November 2005.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  In his substantive appeal dated in July 2007, 
the Veteran requested a Travel Board hearing; in October 2007 
correspondence he withdrew the request.  


FINDINGS OF FACT

1.  The Veteran has a VA diagnosis of chronic bilateral knee 
sprain which is reasonably shown to have had its onset in 
service.

2.  Lumbosacral strain was not manifested in service, and the 
Veteran's current lumbosacral strain is not shown to be 
related to his service.

3.  The Veteran is not shown to have a hearing loss 
disability of either ear. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral chronic knee sprain is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008). 

2.  Service connection for lumbosacral strain is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008). 

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the rating assigned and the effective date of the 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Inasmuch as this decision grants service connection for a 
bilateral knee disability, there is no reason to belabor the 
impact of the VCAA on such matter; any notice error or duty 
to assist failure as to such claim is harmless.  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims.  A June 2006 letter 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, the June 2006 
letter informed the Veteran of disability rating and 
effective date criteria.  

The Veteran's complete service treatment records (STRs) are 
unavailable; the RO made a formal finding of such in December 
2006.  He has submitted for the record copies of some STRs 
that were in his possession, including his November 2001 
induction examination and October 2005 separation examination 
reports, with attendant medical histories.  The RO arranged 
for VA examinations for hearing loss, and bilateral knee and 
lumbosacral spine disabilities, which took place in August 
2006.  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

As noted above, the RO has made a formal finding that the 
Veteran's complete STRs are unavailable and that all 
procedures to obtain them have been correctly followed.  
Hence, VA has a heightened duty to assist him in developing 
his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
This duty includes a search for alternate medical records, as 
well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The showing of chronic disease in service requires a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Bilateral Knee Disability

Available STRs show that during service the Veteran received  
treatment for knee complaints.  He was seen for complaints of 
right knee pain and swelling several times in January 2002, 
while still in boot camp.  Cellulitis was diagnosed, and 
treated with moist heat, duty restrictions, and over-the-
counter medication, and he was issued crutches.  On October 
2005 service separation examination, he expressed an intent 
to seek VA disability benefits for his knees.  On clinical 
evaluation on service separation examination it was 
clinically noted that he had complaints of bilateral knee 
pain; there was full range of motion, and no evidence of 
instability.  The assessment was chronic pain as due to 
osteoarthritis or patella tendinitis vs. patellofemoral pain 
syndrome.  

On August 2006 VA examination, chronic knee sprain, 
bilateral, was diagnosed.  It was noted that the Veteran had 
pain in his knees with activity.  He experienced occasional 
swelling in the right knee.  X-rays of both knees revealed no 
fractures, effusions, or chondrocalcinosis. 

The evidence outlined above reflects that the Veteran has a 
VA medical diagnosis of a bilateral knee disability, chronic 
strain (notably, while the VA examiner indicated that the 
disability currently was asymptomatic, the chronic disability 
was nonetheless diagnosed); that he had the onset of his knee 
complaints in service, and that he has had continuity of 
complaints since service (including by notation on service 
separation examination that he would be seeking VA disability 
benefits for his knees), establishing a nexus between the 
current bilateral knee sprain and service.  All the legal and 
evidentiary requirements for establishing service connection 
for bilateral chronic knee sprain are met, and service 
connection for such disability is warranted.  

Lumbosacral Strain

The Veteran alleges that his currently diagnosed lumbosacral 
strain was sustained in service.  In his May 2006 claim, he 
indicated that from June to November 2005, he received 
treatment for a back injury in Yuma.  As was noted above, his 
complete STRs are not available (and the RO has made a formal 
finding to the effect that there are no alternate source STRs 
available).  The STRs that are associated with the claims 
file contain no mention of back problems.  Significantly, in 
medical history at separation in September 2005 he denied 
recurrent back pain or back problems.  

On August 2006 VA examination chronic lumbosacral strain was 
diagnosed.  The examiner noted that, by the Veteran's own 
report, his onset of back pain was related to lifting weights 
in June 2006, more than 6 months after separation from 
service.  Notably, he indicated that he had no current 
symptoms, and that his previous symptoms had ceased after he 
discontinued weight-lifting.  

The record shows that the Veteran has a current diagnosis of 
lumbosacral strain, albeit asymptomatic (as such was 
diagnosed on August 2006 VA examination).  While the record 
does not show disease of, or injury to, his back in service, 
such is not fatal to his claim (as his complete service 
medical records are unavailable, and he is entitled to 
certain relaxed evidentiary standards).  See Cromer, supra.  
However, to substantiate his claim he must still show that 
there is a nexus between his current lumbosacral strain and 
his service.  There is no such evidence of record.  The VA 
examiner opined specifically that the Veteran's back 
disability is not service related as the complaints of such, 
by the Veteran's own account, began after service (and after 
an intercurrent postservice injury).  There is no competent 
evidence to the contrary.  

In the absence of any competent evidence of a nexus between 
the Veteran's current lumbosacral strain and his service, the 
preponderance of the evidence is against this claim.  
Accordingly, service connection for lumbosacral strain must 
be denied.   

Bilateral Hearing Loss

The Veteran seeks service connection for a bilateral hearing 
loss disability based on a theory that such is related to his 
history of exposure to noise trauma in service.  

It is not shown that a hearing loss disability was manifested 
in service.  Notably, the Veteran has not alleged (including 
when he filed the instant claim) that he was seen for hearing 
loss complaints in service.  

A threshold requirement in any claim seeking service 
connection is that is must be shown that the claimant has the 
disability for which service connection is sought (hearing 
loss).  38 U.S.C.A. § 1110.  Hearing loss disability is 
defined by regulation.  For the purpose of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

On August 2006 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
5
10
LEFT
0
5
5
5
15

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The examiner noted that the Veteran had 
normal hearing from 250 hertz to 8000 hertz.  The evidentiary 
records does not include any other audiometry during the 
appellate period suitable for VA rating purposes.   

As the August 2006 VA audiometry did not show a hearing loss 
disability by VA standards (i.e., as defined in 38 C.F.R. 
§ 3.385) in either ear, the Veteran has not met the initial 
threshold requirement for substantiating his claim of service 
connection for bilateral hearing loss disability.  
Accordingly, the claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  






ORDER

Service connection for bilateral knee sprain is granted.

Service connection for lumbosacral strain is denied.

Service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


